Opinion of the Court
Quinn, Chief Judge:
On his plea of guilty, a general court-martial in Verdun, France, convicted the accused of assault, with the intentional infliction of grievous bodily harm, in violation of Article 128, Uniform Code of Military Justice, 10 USC § 928. On review before the board of review, he challenged the validity of the method by which the enlisted members of the court were selected, and alleged “an Army-wide policy of barring low-ranking enlisted men from sitting on courts-martial.”
Although the evidence of thp selection process in this case is much more meager than that presented in United States v Crawford, 15 USCMA 31, 35 CMR 3, its substance is sufficiently close to justify consideration on the same basis. In the Crawford case, we sustained the method, as specifically designed and directly calculated to obtain enlisted persons with the statutory Qualifications for court members. Accordingly, the decision of the board .of review is affirmed.